DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over   by   Non Patent Literature “Matching a Nanosecond pulse source to a streamer Corona Plasma Reactor with a DC Bias”  by T.  modified Huiskamp reference  using Krasik reference et al (Huiskamp) in view of  US2017/0354453 A1 by Krasik et al (Krasik). 

 Referring to the claim 1    modified Huiskamp reference  using Krasik reference teaches (Fig 3, 5) a system  to produce and deliver a wide beam of non-thermal, atmospheric pressure, partially ionized tunable plasma  (See Abstract) comprising: 
at least one plasma head (See Fig 1 and description), the at least one plasma head (Carona plasma reactor and see 618column 2 item B) two electrodes (See Fig 3)  spaced apart (internal and external electrodes are spaced with ceramic)  from one another and which apply a high voltage pulse across a flowing gas (See Fig 1 item charge voltage connection)and gas in and out), 

    PNG
    media_image1.png
    275
    706
    media_image1.png
    Greyscale


wherein a first one of the electrodes is positioned in an interior of the at least one plasma head (See Fig 1 or cross section of Fig 3 which is self-evident), and a second one of the electrodes is positioned externally from the interior of the at least one plasma head (See Fig 3 external electrode); and  

    PNG
    media_image2.png
    264
    349
    media_image2.png
    Greyscale

at least one fast rising repetitive pulse generator coupled to drive the electrodes of at least one plasma head (See Fig 5 and description and abstract).


    PNG
    media_image3.png
    299
    347
    media_image3.png
    Greyscale


But  Husikamp is silent or does not explicitly teaches  an exist slit and both the electrodes proximate to  the slit except the part corona discharge system.
	However, Krasik teaches a cold plasma system (See Fig 2E and abstract) where he teaches two electrodes and an exit slit for a plasma head/system (item 26) proximate to the electrodes (Fig 2E). Also it is well known that any cold plasma guns will have an slit exit for expanding the plasma in to the atmosphere and further reduce its temperature.
	Hence, it would have been obvious to a persona with ordinary skill in the art  before  the effective filing date of the instant invention, to incorporate the teachings of  Krasik and introduce a slit into Fig 1 at the right end of the outlet of the plasma on the right side for expanding the plasma on to the target of application.

Referring to the claim 2,   modified Huiskamp reference  using Krasik reference teaches the  system of claim 1 Huiskamp further teaches wherein the plasma head includes a gas input to receive a flow of gas (See Fig 1 and SF6 inlet) and a flow path within the plasma head that extends between the gas input and the exit slit.  (See Fig 1 and description of the gas path and column 2 page 3).

Referring to the claim 3,   modified Huiskamp reference  using Krasik reference teaches the system of claim 2, Huiskamp further teaches it  further comprising a gas supply fluidly couplable to the gas input and which is variably operable both in composition and flow rate in order to achieve a set of desired plasma characteristics. (See For example Fig 13, 14  page 7 column 1 chapter B ozone measurements where plasma characteristics have been adjusted according the ozone measurements).

Referring to the claim 4, modified Huiskamp reference  using Krasik reference teaches the system of claim 2 Huiskamp further teaches Huiskamp further teaches wherein a-the first one of the electrode is positioned in an interior of the exit slit plasma head (See Fig 1, 3  and description page 3), and a-the second one of the electrodes electrode is positioned externally from the interior of the exist slit plasma head (See Fig 3 and  618column 2  B Carona reactor). 

Referring to the claim 5, modified Huiskamp reference  using Krasik reference teaches the system of claim 4  Huiskamp further teaches wherein the first one of the electrodes electrode is positioned spaced relatively upstream of the second one of the electrodes electrode with respect to a direction of flow long the flow path.  (See Fig 1 as well as Fig 3 where first and second electrodes arrangement  according to the glass flow path).

Referring to the claim 8, modified Huiskamp reference  using Krasik reference teaches the system of claim 1 Huiskamp further teaches wherein  the first one of the electrodes is a high voltage electrode and a second one of the electrodes  is ground electrode  (See Fig 3 inner and outer electrodes arranged across a ceramic ring and 618 column 2 where  modified Huiskamp reference  using Krasik reference explains the cross section and electrode arrangement).

Referring to the claim 9,   modified Huiskamp reference  using Krasik reference teaches the system of claim 1, Huiskamp further teaches wherein the fast rising repetitive pulse generator is operable to generate high voltage pulses with rises at a rate greater than 100 V / ns, with a duration less than 100 nanoseconds, and repeatable at a user-selected frequency greater than 100 Hz. (See abstract and  Fig 6 and 7 and description in page 620 where using various pulse voltages 0 V to kV and pulse frequencies from 1Hz to 100 Hz). 


    PNG
    media_image4.png
    730
    726
    media_image4.png
    Greyscale



Claims  10-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Huiskamp reference  in view of  Krasik reference, and further in view of  US20160129142 A1 by Nettesheim.

Referring to the claim 10    Huiskamp teaches  Fig 1 to 5  and abstract teaches  a   plasma head (See Fig 1) to produce in a wide beam of non- thermal, atmospheric pressure, partially ionized tunable plasma(Abstract), the plasma head comprising: a body having an interior and an exterior (See Fig 1, 3 and page 617, 618 see the  description), a flow path (See Fig 1 center path of the tube is the flow path) a gas enters through the gas inlet  (See the description of Fig 1 and page 617-68), and   spaced from the first electrode, wherein a first one of the two conductive electrodes is in the interior of the body and in physical contact with the gas flow (Fig 1 and description teaches that the electrodes are in contact with the follow gas) and the second one of the two conductive electrodes is exterior to the interior of the body (See Fig 3 which clearly teaches the second electrode is exterior to inner electrode);
at least one terminal to electrical couple at least one of the first and the second electrodes a pulse generator to receive high voltage DC voltage pulses (See Fig 5 and description and abstract).
 at least one gas input port to fluidly couple the flow path to a source of gas (See Fig 1 and page 618 columns 1, 2); 

But Huiskamp is silent or does not explicitly teaches an exit slit , the exit slit having a width and a height, the width greater than the height; a first electrode carried by the body at least proximate the exit slit; a second electrode carried by the body at least proximate the exit slit and a baffle in the flow path between the at least one gas input port and the exit slit to mix an input gas flow.
However, Krasik teaches a cold plasma system (See Fig 2E and abstract) where he teaches two electrodes and an exit slit for a plasma head/system (item 26) proximate to the electrodes (Fig 2E). Also it is well known that any cold plasma guns will have an slit exit for expanding the plasma in to the atmosphere and further reduce its temperature.
the exit slit having a width and a height , the width greater than the height; 
a first electrode carried by the body at least proximate the exit slit; a second electrode carried by the body at least proximate the exit slit. (See Fig 2E and 3A teaches that the exist and also See Table 1 and different parameters of the slit and also paragraphs [0140] to [0143])

Nettesheim further teaches a baffle in the flow path between the at least one gas input port and the exit slit to mix an input gas flow. (Fig 5 item 26 fibrous material) positioned along the flow path between the gas input and the exit slit.  (See paragraph [0051]).

Hence, it would have been obvious to a persona with ordinary skill in the art  before  the effective filing date of the instant invention, to incorporate the teachings of  Krasik and introduce a slit into Fig 1 at the right end of the outlet of the plasma on the right side for expanding the plasma on to the target of application and further introduce a Baffle material for further uniform distribution of plasm (See Nettesheim paragraph [0051]).


Referring to the claim 11,   modified Huiskamp reference  using Krasik and Nettesheim teaches the plasma head of claim 10, Huiskamp further teaches wherein a first one of the two conductive electrodes is in the interior of the body and in physical contact with the gas flow (See Fig 1 and Fig 3 it is self-evident that the gas flow is in contact with the internal electrode).

Referring to the claim 12,   modified Huiskamp reference  using Krasik and Nettesheim teaches the plasma head of claim 11  but silent on  wherein the second one of the two conductive electrodes is exterior to the interior of the body, and is has a leading edge spaced 2 mm to 5 mm downstream from a trailing edge of the first one of the two conductive electrodes which is in the interior of the body. 

However, it is within the scope of a person with  ordinary skill to choose the slit position to the distance as close as possible in order to treat the surface according to the plasma application. 

Referring to the claim 13,   modified Huiskamp reference  using Krasik reference in view of Krasik and Nettesheim teaches the plasma head of claim 12   but both are silent  wherein the second one of the two conductive electrodes which is exterior to the interior of the body has a trailing edge that is spaced at least 2 mm upstream from exit slit of the plasma head.

However, it is within the scope of a person with  ordinary skill to choose the slit position to the distance as close as possible in order to treat the surface uniformly according to the plasma application. 

 Referring to the claim 14,   modified Huiskamp reference  using Krasik and Nettesheim teaches the plasma head of claim 10 Huiskamp further teaches wherein a first one of the two conductive electrodes is positioned spaced relatively upstream of a second one of the two conductive electrodes with respect to a direction of gas flow long the flow path (See Fig 1 and 3 and description at pages 3-5 the high voltage electrode is upstream of the second electrode in Fig 1 see the different sections and configurations of the electrodes).

Referring to the claim 15,   modified Huiskamp reference  using Krasik and Nettesheim teaches the plasma head of claim 14 Huiskamp further teaches wherein the first one of the two conductive electrodes is positioned from 5 mm to 10 mm upstream from the exit slit with respect to the gas flow along the flow path. (See Fig 3 and 618column 2 where  modified Huiskamp reference  using Krasik reference has given the dimensions of the separation of electrode distances 5 to 10mm).

Referring to the claim 16,   modified Huiskamp reference  using Krasik reference and Nettesheim teaches the plasma head of claim 10 Huiskamp further teaches wherein the first electrode is a high voltage electrode positioned in an interior of the plasma head, and  the second electrode is a ground electrode positioned externally from the interior of the plasma head.  (See Fig 3 and a first electrode which is interior is high voltage electrode connected to a high voltage power source Fig 1, 5 and second electrode is connected to the ground).

Referring to the claim 17,   modified Huiskamp reference  using Krasik reference teaches the plasma head of claim 10 but silent on wherein the baffle comprises a baffle material without an ordered structure.

However Nettesheim teaches a baffle material wherein the baffle comprises a baffle material without an ordered structure.  (Fig 5 item 26 fibrous material) positioned along the flow path between the gas input and the exit slit.  (See paragraph [0051]).

Hence, it would have been obvious to a persona with ordinary skill in the art  before  the effective filing date of the instant invention to incorporate a baffle material at the outlet for uniform distribution of the outflow plasma (See Nettesheim paragraph [0051]).

Referring to the claim 18,   modified Huiskamp reference  using Krasik and Nettesheim reference teaches the plasma head of claim 10, Huiskamp further teaches it further comprising an electrically insulating material that physically separates   the second electrode  from the gas flow along the gas flow path. (See Fig 1, 3 where Fig 3 clearly distinguishes inner and outer electrodes  as separated by an insulating material).

Claims  6, 7, and are rejected under 35 U.S.C. 103 as being unpatentable over  modified Huiskamp reference  using Krasik reference as applied to claims 1, 10  above, and further in view of  US20160129142 A1 by Nettesheim.

Referring to the claim 6,   modified Huiskamp reference  using Krasik reference teaches the system of claim 1 but both are silent on wherein the plasma head further includes a baffle positioned along the flow path between the gas input and the exit slit.  

However Nettesheim teaches a baffle material  (Fig 5 item 26 fibrous material) positioned along the flow path between the gas input and the exit slit.  (See paragraph [0051]).

    PNG
    media_image5.png
    835
    760
    media_image5.png
    Greyscale

Hence, it would have been obvious to a persona with ordinary skill in the art  before  the effective filing date of the instant invention to incorporate a baffle material at the outlet for uniform distribution of the outflow plasma (See Nettesheim paragraph [0051]).

Referring to the claim 7,   modified Huiskamp reference using Krasik reference teaches the system of claim 1 but silent on wherein the baffle comprises a baffle material without an ordered structure. 

However Nettesheim teaches a baffle material wherein the baffle comprises a baffle material without an ordered structure.  (Fig 5 item 26 fibrous material) positioned along the flow path between the gas input and the exit slit.  (See paragraph [0051]).

Hence, it would have been obvious to a persona with ordinary skill in the art  before  the effective filing date of the instant invention to incorporate a baffle material at the outlet for uniform distribution of the outflow plasma (See Nettesheim paragraph [0051]).

Conclusion

Claims 1-18 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/27/2022